Title: To James Madison from William Jarvis, 11 September 1802 (Abstract)
From: Jarvis, William
To: Madison, James


11 September 1802, Lisbon. No. 6. His last dispatch of 6 Sept. informed JM of the “contradictory answer of the Judge & administrator of the Corn Market” regarding the prohibition on foreign flour. Made inquiries of the inspector general and was referred to “his representatives in the Corn Market, who were as divided in sentiment as were the Judge & Administrator; from which I concluded, that the order was worded so ambiguously on purpose to prevent, or allow, the consumption, as there should be a plenty or scarcity of grain on hand.” Encloses a copy of his communication to the minister “attempting to prove, what I really believed, that it was for the interest & policy of this Government to admit our flour freely.” Supporters of the prohibition told the prince regent that as long as foreign flour was allowed to be imported, the grain cultivated on the royal estates could not be sold and his revenue would suffer. “It is unfortunate for a People when the Prince believes his interest different from theirs, & their misfortunes are like to be perpetuated, when the only persons who have his ear are of the same opinion; nor under those circumstances is there much probability that any representations however just will convince them of their error, which I am apprehensive nothing will do short of a general scarcity.” Encloses a copy of the original order and a letter dated 16 Aug. from Richard O’Brien.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 3 pp.; docketed by Brent. Enclosures are copies of Jarvis to Almeida, 9 Sept. 1802 (7 pp.), arguing against the order prohibiting the consumption and importation of foreign flour; the 4 Sept. 1802 order (2 pp.; in Portuguese); and O’Brien’s letter of 16 Aug. 1802 (1 p.) reporting the arrival in Algiers of a French squadron, which exacted a number of concessions from the dey.



   
   A full transcription of this document has been added to the digital edition.

